TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 17, 2015



                                      NO. 03-15-00552-CV


                              Grant Rawston Headifen, Appellant

                                                v.

                                   Vanessa Harker, Appellee




      APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE BOURLAND


This is an appeal from the judgment signed by the trial court on May 7, 2015. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.